Case 1:18-cr-00457-AMD-CLP Document 306 Filed 08/05/21 Page 1 of 3 PageID #: 4899


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

  JN/DKK/LB/CJN                                      271 Cadman Plaza East
  F. #2017R05903                                     Brooklyn, New York 11201


                                                     August 5, 2021


  By Email and ECF

  Thomas C. Green
  Mark D. Hopson
  Michael A. Levy
  Brian J. Stretch
  Douglas A. Axel
  Melissa Colon-Bosolet
  Sidley Austin LLP

  David Bitkower
  Matthew S. Hellman
  Matthew D. Cipolla
  Jenner & Block LLP

                  Re:   United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-457 (S-3) (AMD)

  Dear Counsel:

                  Enclosed please find the government’s production of discovery in accordance
  with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
  government’s previous productions. The discovery is being produced pursuant to the Protective
  Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The government
  also requests reciprocal discovery from the defendants.
Case 1:18-cr-00457-AMD-CLP Document 306 Filed 08/05/21 Page 2 of 3 PageID #: 4900




  I.     The Government’s Discovery



       Document Description                   Category of                    Bates Range
                                          Discovery Pursuant
                                          to Protective Order

Documents regarding Motorola, Inc. v.               N/A           DOJ_HUAWEI_A_0111140693 –
Lemko Corp. et al., 1:08-cv-5427 (N.D.                             DOJ_HUAWEI_A_0111339827
Ill.); Huawei Technologies Co., Ltd. v.
  Motorola, Inc. et al., No. 11-cv-497
      (N.D. Ill.); and related matters


                                                     Very truly yours,

                                                     JACQUELYN M. KASULIS
                                                     Acting United States Attorney

                                             By:      /s/ Julia Nestor
                                                     Alexander A. Solomon
                                                     Julia Nestor
                                                     David K. Kessler
                                                     Sarah Evans
                                                     Meredith Arfa
                                                     Assistant United States Attorneys
                                                     (718) 254-7000

                                                     DEBORAH L. CONNOR
                                                     Chief, Money Laundering and Asset
                                                     Recovery Section, Criminal Division
                                                     U.S. Department of Justice

                                             By:     /s/ Laura Billings
                                                     Laura Billings
                                                     Christian J. Nauvel
                                                     Trial Attorneys




                                                2
Case 1:18-cr-00457-AMD-CLP Document 306 Filed 08/05/21 Page 3 of 3 PageID #: 4901




                                                  JAY I. BRATT
                                                  Chief, Counterintelligence and Export
                                                  Control Section
                                                  National Security Division, U.S. Department
                                                  of Justice

                                          By:     /s/ Thea D. R. Kendler
                                                  Thea D. R. Kendler
                                                  David Lim
                                                  Trial Attorneys

  cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                              3
